FILED
                            NOT FOR PUBLICATION                               MAR 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KARL ADOLPH FRANTZ,                               No. 05-16024

              Petitioner - Appellant,             D.C. No. CV-04-00135-WDB

  v.
                                                  MEMORANDUM *
HERBERT HAZEY; DORA B.
SCHRIRO, Director,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   William D. Browning, District Judge, Presiding

                       Argued and Submitted March 22, 2007
                             San Francisco, California

Before: KOZINSKI, Chief Judge, SCHROEDER, PREGERSON,
O’SCANNLAIN, RYMER, THOMAS, SILVERMAN, GRABER, WARDLAW,
GOULD, PAEZ, BERZON, CALLAHAN, BEA and IKUTA, Circuit Judges.

       Karl Adolph Frantz appeals the district court’s denial of his petition for a

writ of habeas corpus challenging his conviction by a jury for attempted armed

robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the district court’s denial of a habeas petition, Gill v. Ayers, 342 F.3d 911, 917 (9th

Cir. 2003), and we affirm as to the issues here covered.1

      Frantz contends that he received ineffective assistance of counsel during

plea negotiations in violation of the Sixth Amendment because his attorney failed

to investigate the state’s allegation that he committed the instant offense while on

probation for a Florida offense. We disagree. Frantz failed to show that his

counsel’s performance fell below an objective standard of reasonableness, or that

any deficient performance caused prejudice. See Strickland v. Washington, 466
U.S. 668, 687 (1984). The state court’s decision rejecting Frantz’s claim therefore

was not “contrary to, or . . . an unreasonable application of, clearly established

Federal law.” 28 U.S.C. § 2254(d)(1).

      Frantz’s contention that he was denied his Sixth Amendment right to prepare

his defense in propia persona because he was denied access to the law library at

the jail also fails. Frantz was appointed advisory counsel and thus was provided

with an alternative means for preparing his defense. See Bounds v. Smith, 430 U.S.
1
       The district court granted a certificate of appealability with regard to the
two claims covered in this memorandum disposition. In a separate opinion, Frantz
v. Hazey, 533 F.3d 724 (9th Cir. 2008) (en banc), we reversed the district court’s
denial of Frantz’s petition for a writ of habeas corpus and remanded for an
evidentiary hearing on Frantz’s claim challenging his exclusion from a chambers
conference.

                                         -2-
817, 828 (1977) (holding that “the fundamental constitutional right of access to the

courts requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or

adequate assistance from persons trained in the law”) (emphasis added). To the

extent that Frantz asserts that his advisory counsel did not provide him with

adequate legal research or assistance, this contention is entirely conclusory and

does not entitle him to relief. See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994).

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART BY

PREVIOUS SEPARATE OPINION.




                                          -3-